959 F.2d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rodney BRANHAM, Plaintiff-Appellant,v.Gloria RICHARDSON, Defendant-Appellee.
No. 91-2291.
United States Court of Appeals, Sixth Circuit.
April 7, 1992.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN, Jr. and SILER, Circuit Judges.

ORDER

1
Rodney Branham is a pro se Michigan prisoner who appeals the dismissal of a civil rights case that he had filed under 42 U.S.C. § 1983.   Branham's case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


2
In his complaint, Branham alleged that the defendant violated his due process right to a thirty-day notice before conducting his parole hearing.   On September 24, 1991, the district court granted the defendant's motion for dismissal pursuant to Fed.R.Civ.P. 12(b)(6).   The court reasoned that Branham had not stated a cognizable claim because he did not have a constitutionally protected liberty interest in being paroled.   It is from this judgment that Branham now appeals.   In addition, he has filed separate motions for counsel and for voluntary dismissal of his case if counsel is not appointed.


3
The district court's dismissal of a suit under Rule 12(b)(6) is a question of law that is subject to de novo review.   Dana Corp. v. Blue Cross & Blue Shield Mut., 900 F.2d 882, 885 (6th Cir.1990).   The factual allegations in the complaint must be accepted as true and the dismissal should be affirmed only if it appears beyond doubt that the plaintiff could prove no set of facts which would have entitled him to relief.   Id.  Upon de novo consideration, it is apparent that Branham's complaint was properly dismissed for the reasons stated by the district court in its opinion entered September 24, 1991.


4
Accordingly, Branham's motion for counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   It is further ordered that Branham's conditional motion for voluntary dismissal is denied as moot.